IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-42,810-03


EX PARTE CURTIS MOORE





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 0631559AR IN THE 297TH DISTRICT COURT
TARRANT COUNTY



	Per curiam. 

O R D E R


 This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Section 5 of the Texas Code of Criminal Procedure.
	On November 9, 1996, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Moore v. State, No. 72,705 (Tex. Crim.
App. April 28, 1999).  

	Applicant alleges that he is presently and has been mentally retarded and that his
execution would violate the Eighth Amendment to the United States Constitution.  This
claim, which satisfies the requirements of Article 11.071, Section 5 of the Texas Code of
Criminal Procedure, was remanded to the trial court for consideration of that issue.  
	The trial court, without holding an evidentiary hearing, adopted the State's proposed
findings of fact and conclusions of law recommending that relief be denied because
Applicant has failed to show that he is mentally retarded.  This Court has reviewed the record
with respect to the allegation made by applicant.  We adopt the trial judge's findings and
conclusions, except for finding #105.  Based upon the trial court's findings and conclusions
and our own review, we deny relief.  
	IT IS SO ORDERED THIS THE 31ST DAY OF JANUARY, 2007.

Do Not Publish